 Case 6:19-cv-06087-SOH Document 18               Filed 09/09/19 Page 1 of 1 PageID #: 59



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS


MARILYN STUBE and
THOMAS STUBE                                                                       PLAINTIFFS

v.                                 NO. 6:19-CV-06087-SOH

PFIZER INC.                                                                       DEFENDANT

                                    MOTION TO DISMISS

       Defendant Pfizer Inc. (“Pfizer”) now moves to dismiss all causes of action asserted in

Plaintiffs’ Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b). In support

of its request for dismissal with prejudice, Pfizer relies on the arguments and authorities in the

accompanying brief.

       This 9th day of September, 2019.

                                                Lyn P. Pruitt (Ark. Bar No. 84121)
                                                Scott D. Provencher (Ark. Bar No. 96148)
                                                Graham C. Talley (Ark. Bar No. 2015159)
                                                MITCHELL, WILLIAMS, SELIG,
                                                GATES & WOODYARD, P.L.L.C.
                                                425 W. Capitol Ave., Suite 1800
                                                Little Rock, AR 72201
                                                Phone: 501-688-8800
                                                Fax: 501-688-8807
                                                lpruitt@mwlaw.com
                                                sprovencher@mwlaw.com
                                                gtalley@mwlaw.com

                                                Attorneys for Defendant Pfizer Inc.
